DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1575075A (‘075 herein after) in view of Ghosh et al. (CN 107836041A) and further in view of CN 105700212 A (‘212 herein after) and Cho et al. (2006/0071233).
Re claims 1 and 18, ‘075 disclose discloses an electroluminescent display device (see specification pages 12, 26-27, figures 7, 10): As shown in FIG. 10, an organic light-emitting display has a thin film transistor on which a diffraction grating (corresponding to a grating layer) is formed on a planarization film 99, a first electrode layer 100 is formed on the planarization film, an organic layer 70 (corresponding to an emission layer) is stacked on the first electrode layer 100, and a second electrode layer 101 is formed on the organic layer 70; as shown in FIG. 7, a grating, which may be an anode, an organic layer, and a cathode of ITO material, is arranged from the bottom to the top (the first electrode layer 100 corresponds to the transparent anode layer so that the grating layer is located between the thin film transistor layer and the transparent anode layer).
‘075 does not disclose wherein the color layer opposite the emissive layer comprises a plurality of color filters and the grating layer comprises a plurality of blazed gratings respectively corresponding to the plurality of color filters. 
Ghosh et al. discloses ([0062] of the specification, figure 9) a white light emitting OLED layer 910 (corresponding to the emissive layer) is deposited on the anode layer 908, a cathode layer 912 is deposited on the OLED layer 910, one or more transparent sealing layers 914 overlying the cathode layer 912, and a color filter layer 916 (corresponding to a color layer opposite the emissive layer comprising a plurality of color filters) comprising a red color filter band 918, a green color filter band 920, and a blue color filter band 922 is deposited on the sealing layer 914. 
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ‘075 and Ghosh et al. to provide the color filters of Ghosh et al. in the ‘075 device in order to achieve a color display.
	The combination does not disclose wherein the grating layer comprises a plurality of blazed gratings corresponding to the plurality of color filters, respectively.
	‘212 discloses (see paragraphs 0105 to 0108, 0125 of the specification) that, for a blazed grating, by setting ɣ and d of each groove portion, light incident on the blazed grating can be converted into parallel light of a predetermined wavelength and emitted at a predetermined angle; by designing different d and ɣ different exit angles and different exit wavelength bands can be obtained; for example, the notching portion in each period U includes three notching groups Q1, Q2, Q3 arranged in sequence, the groove width of the groove portion in the groove group QI is dl, the groove width of the groove portion in the groove group Q2 is d2, and the groove widths of the groove portions in the groove group Q3 are different from each other in d3, dl, d2, and d3. The three sub-groove surfaces may shine at different wavelengths to enhance the emission, and the three sub-groove surfaces may shine at three primary-color light bands, respectively, by adjusting the groove width. 
 It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ‘075, Ghosh et al. and ‘212 to provide the blazed grating of ‘212 to the combination because the blazed grating is capable of acquiring three primary colors of light of different output angles and wavelength bands, and that such a structure obviously avoids mixing of the colors and improves the color gamut. 

	Re claims 2 and 19, ‘212 discloses (see Figure 10) that each of the blazed gratings comprises a grating face 40a (corresponding to the bottom) and a plurality of groove faces 40b (corresponding to the grating steps) located on the grating face 40a, the groove faces 40b having a triangular cross-section in a plane perpendicular to the grating face 40a.  It is well known in the art to depositing a layer of grating base and forming a plurality of grating steps on the layer of grating base before the effective date of the present invention.
	Re claim 3, ‘212 discloses (see paragraph 0125 of the specification) that the three sub-groove faces can shine at different wavelengths to enhance the exit, and that the groove widths can be adjusted so that the three sub-groove faces can shine at respective bands of light of three primary colors. On this basis, it is readily conceivable for a person skilled in the art that the plurality of blazed gratings comprises a blazed grating corresponding to a blue color filter, a blazed grating corresponding to a green color filter and a blazed grating corresponding to a red color filter.
	Re claims 4-6 and 7-12, ‘212 discloses (see paragraphs 0105 to 0108 of the specification) that by setting ɣ and d of each of the notched portions, it is possible to convert light incident on the blazed grating into parallel light of a predetermined wavelength and emitted at a predetermined angle; by designing different d and ɣ different light exit angles and different light exit bands can be obtained. On this basis, making the blazed gratings corresponding to the red, green and blue color filters have the structure defined by the additional technical features corresponding to claims 4-6 and 7-12, respectively, is a conventional arrangement based on practical design requirements and blazed grating principles.
	Re claims 13-16, the examiner takes official notice that these materials were conventional and well known in the art before the effective filing date of the present invention.  Therefore, it would have been obvious to one of ordinary skill in the art to use the known materials for its own intended purpose.
	Re claims 17, the combination of ‘075, Ghosh et al. and ‘212 would produce a display apparatus comprising a display panel according to claim 1 as explained in claim 1 above.
	Re claim 20, the combination does not clearly disclose depositing a layer of transparent grating step material and a layer of a photoresist sequentially on the layer of grating base; forming a photoresist pattern comprising a plurality of photoresist films distributed at intervals on the layer of transparent grating step material by exposure and development; forming a plurality of islands on the layer of the grating base by a vertical etching process, each of the plurality of islands comprising a photoresist film stacked on a film of transparent grating step material; removing the plurality of photoresist films by a stripping process; and forming the plurality of the grating steps on the layer of grating base by a slant etching process.
	Cho et al. disclose depositing a layer of transparent grating step material (115) and a layer of a photoresist sequentially on the layer of grating base ([0091]); forming a photoresist pattern comprising a plurality of photoresist films distributed at intervals on the layer of transparent grating step material by exposure and development ([0091]); forming a plurality of islands on the layer of the grating base by a vertical etching process, each of the plurality of islands comprising a photoresist film stacked on a film of transparent grating step material ([0091]); removing the plurality of photoresist films by a stripping process; and forming the plurality of the grating steps on the layer of grating base by a slant etching process ([0066-0067]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ‘075, Ghosh et al., ‘212 and Cho et al. to provide grating material of the combination with the process of Cho et al. because one of ordinary skill in the art would be motivated to look for alternative methods of manufacturing the grating material. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        July 21, 2022